Title: Design of Coinage, [24 March] 1792
From: Madison, James
To: 


[24 March 1792]

   
   The Senate passed a bill establishing the mint which included a provision for displaying an image “of the President of the United States for the time being” on the coinage. This provision touched off one of the most divisive debates of the session. Representatives who favored the Senate version claimed it was an appropriate compliment to Washington, while its opponents argued that the measure smacked of monarchy. On 24 March the Committee of the Whole considered an amendment to substitute for a “representation of the head” of the incumbent president a figure “Emblematic of Liberty” on the coinage.


Mr. Madison said there ought to be some respect paid to the opinions of members in the house as well as those persons who were inclined to criticise out of doors. He could not see the propriety of stamping the President’s head on the money, and he made some remarks on the conduct of the French.
